         Case 3:16-md-02741-VC Document 10347 Filed 04/09/20 Page 1 of 4



 1                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 2
 3   IN RE: ROUNDUP PRODUCTS                                MDL No. 2741
     LIABILITY LITIGATION
 4                                                          Case No. 3:16-md-2741-VC
 5   This document relates to:                              JOINT REQUEST FOR EXTENSION OF
                                                            TIME OF DEADLINES IN PRETRIAL
 6   All Actions                                            ORDER NO. 208 REGARDING WAVE 2
 7          Undersigned counsel for Monsanto and counsel for Plaintiffs agree that an extension of time
 8   is necessary for the Wave II deadlines. The COVID-19 pandemic has resulted in difficulties,
 9   including the scheduling of treating physician depositions.              Treating physicians have,
10   understandably, refused to sit for depositions during these uncertain times. In fact, one hospital that
11   treats several of the MDL Wave II plaintiffs has told counsel that it will not be taking requests for
12   depositions until after June 1, 2020. Thus, anticipating that treating physician depositions will not
13   resume until June, at the earliest, the parties respectfully request that Wave II deadlines be extended
14   sixty (60) days.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -1-
                            JOINT REQUEST FOR EXTENSION OF WAVE 2 DEADLINES
                                          Case No. 3:16-md-2741-VC
        Case 3:16-md-02741-VC Document 10347 Filed 04/09/20 Page 2 of 4




     Wave 2 Timeline:
 1
       Event                                                           Date
 2
       Plaintiff Fact Sheets (including all relevant authorizations)   No change from previous
 3     due for any plaintiffs who have not yet provided them.          order
       Each plaintiff will provide any medical records in his/her      No change from previous
 4     possession and/or his/her counsel’s possession to defense       order
       counsel.
 5     Deficiency letter(s) sent.                                      No change from previous
 6                                                                     order
       Deadline to cure Plaintiff Fact Sheet deficiencies. The parties No change from previous
 7     may file a consolidated letter brief regarding any disputes order
       about whether a deficiency exists.
 8     Close of fact discovery.                                        July 28, 2020
 9     Plaintiffs’ expert reports due.                                 August 17, 2020
       The parties should file a letter brief identifying any disputes August 24, 2020
10     over the applicable state law for the wave 2 cases. For cases
       where that is undisputed, the parties should file a stipulation
11     identifying the governing state law.
       Monsanto’s expert reports due.                                  September 7, 2020
12     Close of expert discovery.                                      October 7, 2020
13     Monsanto’s Daubert and summary judgment briefs due.             October 26, 2020
       Plaintiffs’ opposition and cross-motions re:                    November 16, 2020
14     Daubert and summary judgment due.
15     Monsanto’s oppositions and replies re: Daubert and summary December 4, 2020
       judgment due.
16
       Plaintiffs’ replies re: Daubert and summary judgment due.       December 18, 2020
17     Daubert hearing (if necessary).                                 January 18, 2021
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
                          JOINT REQUEST FOR EXTENSION OF WAVE 2 DEADLINES
                                        Case No. 3:16-md-2741-VC
        Case 3:16-md-02741-VC Document 10347 Filed 04/09/20 Page 3 of 4




 1   DATED: April 9, 2020                        Respectfully submitted,

 2                                               /s/ Brian L. Stekloff___________

 3                                               Brian L. Stekloff
                                                 (bstekloff@wilkinsonwalsh.com)
 4                                               Rakesh Kilaru
                                                 (rkilaru@wilkinsonwalsh.com)
 5                                               WILKINSON WALSH LLP 2001 M St.
                                                 NW, 10th Floor
 6                                               Washington, DC 20036
                                                 Tel: 202-847-4030
 7                                               Fax: 202-847-4005

 8                                               Attorneys for Defendant
                                                 MONSANTO COMPANY
 9
10                                               /s/ Aimee H. Wagstaff__________
11                                               Aimee H. Wagstaff
                                                 ANDRUS WAGSTAFF
12                                               7171 W. Alaska Drive
                                                 Lakewood, CO 80226
13                                               Attorney for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -3-
                        JOINT REQUEST FOR EXTENSION OF WAVE 2 DEADLINES
                                      Case No. 3:16-md-2741-VC
         Case 3:16-md-02741-VC Document 10347 Filed 04/09/20 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2
            I, Anthony R. Martinez, hereby certify that, on April 9, 2020, I electronically filed the
 3
     foregoing with the Clerk for the United States District Court for the Northern District of California
 4
     using the CM/ECF system, which shall send electronic notification to counsel of record.
 5
 6                                                       /s/ Anthony R. Martinez
                                                         Anthony R. Martinez
 7                                                       SHOOK, HARDY & BACON
                                                         2555 Grand Blvd.
 8                                                       Kansas City, MO 66205
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -4-
                           JOINT REQUEST FOR EXTENSION OF WAVE 2 DEADLINES
                                         Case No. 3:16-md-2741-VC
